Title: To Thomas Jefferson from George Jefferson, 12 February 1805
From: Jefferson, George
To: Jefferson, Thomas


                  
                     Dear Sir 
                     
                     Richmond 12th. Febr. 1805
                  
                  I forwarded yesterday the pipe of Wine and other articles received by the Caroline from Philadelphia. There is nothing now of yours remaining here.
                  Had I not better engage your stock of bacon?
                  I am Dear Sir Yr. Very humble Servt.
                  
                     Geo. Jefferson 
                     
                  
               